                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            LAWRENCE PASCAL,
                                   7                                                        Case No. 19-cv-02559-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION TO
                                            CONCENTRA, INC.,                                DISMISS AND TO STRIKE
                                  10
                                                        Defendant.                          Re: Dkt. No. 13
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Lawrence Pascal brings a putative class action against Defendant Concentra, Inc.

                                  15   (“Concentra”) under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                  16   Presently before the Court is Concentra’s Motion to Dismiss and to Strike (“Motion”). The Court

                                  17   finds that the Motion can be decided without a hearing and therefore vacates the Motion hearing

                                  18   set for August 30, 2019 at 9:30 pursuant to Civil Local Rule 7-1(b). The Case Management

                                  19   Conference set for the same date will be moved from 9:30 a.m. to 2:00 p.m. on August 30, 2019.

                                  20   For the reasons stated below, the Motion is GRANTED in part and DENIED in part.1

                                  21   II.     BACKGROUND
                                  22           In the First Amended Complaint, Pascal alleges that Concentra is a nationwide provider of

                                  23   physical therapy services, that it is incorporated in Delaware and has its principal place of business

                                  24   in West Addison, Texas. First Amended Complaint (“FAC”) ¶¶ 2, 10. Pascal alleges that

                                  25   Concentra sent out a text message for the purposes of recruiting physical therapists. Id. ¶ 3. In

                                  26   particular, Pascal alleges that on May 13, 2019 at 7:55 p.m., he received a text message from

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   Concentra stating as follows:

                                   2                  Are you looking for a new career? Concentra is inviting physical
                                                      therapists to interview for o/p ortho positions across CA and offering
                                   3                  up to $10k in incentives for select locations. Grow your skills with
                                                      opps for leadership, manual therapy cert. and student teaching. Let’s
                                   4                  talk today! Test STOP to end.
                                       FAC ¶ 18. Pascal alleges he did not consent to receive the message. Id. ¶ 19. Pascal alleges that
                                   5
                                       the message was “spam” sent by Concentra using “technological equipment [designed] to spam
                                   6
                                       consumers’ cell phones.” Id. ¶¶ 5-6.
                                   7
                                              In the FAC, Pascal asserts a claim for violation of 47 U.S.C. § 227 on behalf of himself
                                   8
                                       and a putative class under Rule 23 of the Federal Rules of Civil Procedure of all individuals in the
                                   9
                                       United States who have received text messages from Concentra in the last four years where the
                                  10
                                       message was sent using an automatic telephone dialing system and the recipients did not consent
                                  11
                                       to receive the text messages. Id. ¶¶ 20-34. In the Prayer, he seeks, inter alia, injunctive relief,
                                  12
Northern District of California
 United States District Court




                                       actual damages and/or statutory fines, and reasonable attorneys’ fees and costs.
                                  13
                                              In the Motion, Concentra asks the Court to dismiss Pascal’s complaint on the basis that he
                                  14
                                       has not adequately alleged that Concentra used an Automatic Telephone Dialing System
                                  15
                                       (“ATDS”) and therefore, that he fails to state a claim under the TCPA. Motion at 3-4. It further
                                  16
                                       contends the request for attorneys’ fees should be dismissed or stricken from the complaint
                                  17
                                       because the TCPA does not provide for an award of attorneys’ fees to a prevailing party. Id. at 4.
                                  18
                                       Finally, Concentra argues that the nationwide class definition must be stricken because there is no
                                  19
                                       jurisdiction over class members who reside outside of California under the Supreme Court’s
                                  20
                                       decision in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017). Id. at 4-11.
                                  21

                                  22   III.   ANALYSIS

                                  23          A.    Legal Standards

                                  24                1. Rule 12(b)(6)
                                              A complaint may be dismissed for failure to state a claim on which relief can be granted
                                  25
                                       under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss
                                  26
                                       under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.
                                  27
                                       Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage
                                  28
                                                                                          2
                                   1   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                   2   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                   3   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                   4           In ruling on a motion to dismiss under Rule 12(b)(6), the court takes “all allegations of

                                   5   material fact as true and construe[s] them in the light most favorable to the non-moving party.”

                                   6   Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal may be based on a

                                   7   lack of a cognizable legal theory or on the absence of facts that would support a valid theory.

                                   8   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading must “contain

                                   9   either direct or inferential allegations respecting all the material elements necessary to sustain

                                  10   recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

                                  11   (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading

                                  12   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action
Northern District of California
 United States District Court




                                  13   will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

                                  14   “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

                                  15   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Nor does a

                                  16   complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

                                  17   556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Rather, the claim must be “‘plausible on its

                                  18   face,’” meaning that the claimant must plead sufficient factual allegations to “allow the court to

                                  19   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

                                  20   Twombly, 550 U.S. at 570).

                                  21                 2. Rule 12(b)(2)
                                  22           A party may move for dismissal under Rule 12(b)(2) of the Federal Rules of Civil

                                  23   Procedure for lack of personal jurisdiction. The plaintiff bears the burden of establishing personal

                                  24   jurisdiction over the defendant. See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.

                                  25   2006). “Where, as here, the motion is based on written materials rather than an evidentiary

                                  26   hearing, ‘the plaintiff need only make a prima facie showing of jurisdictional facts.’” Id. (quoting

                                  27   Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). “Although the plaintiff cannot simply rest

                                  28   on the bare allegations of its complaint, . . . uncontroverted allegations in the complaint must be
                                                                                           3
                                   1   taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)

                                   2   (internal quotation marks omitted). “Conflicts between parties over statements contained in

                                   3   affidavits must be resolved in the plaintiff’s favor.” Id.

                                   4                3. Rule 12(f)
                                   5          Rule 12(f) of the Federal Rules of Civil Procedure provides that a district court “may strike

                                   6   from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

                                   7   matter.” “The function of a 12(f) motion to strike is to avoid the expenditure of time and money

                                   8   that must arise from litigating spurious issues by dispensing with those issues prior to trial....”

                                   9   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.1993) (quotation marks, citation, and first

                                  10   alteration omitted), rev’d on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517, 114 S.Ct.

                                  11   1023, 127 L.Ed.2d 455 (1994). “Rule 12(f) does not authorize district courts to strike claims for

                                  12   damages on the ground that such claims are precluded as a matter of law.” Whittlestone, Inc. v.
Northern District of California
 United States District Court




                                  13   Handi-Craft Co., 618 F.3d 970, 974–75 (9th Cir. 2010). Rather, such claims should be addressed

                                  14   under Rule 12(b)(6) or on summary judgment. Id.

                                  15          B.    Whether Plaintiff Has Adequately Alleged that an ATDS Was Used
                                  16          The TCPA provides that “[i]t shall be unlawful for any person within the United States, or

                                  17   any person outside the United States if the recipient is within the United States . . . to make any

                                  18   call (other than a call made for emergency purposes or made with the prior express consent of the

                                  19   called party) using any automatic telephone dialing system or an artificial or prerecorded voice . .

                                  20   . to any telephone number assigned to a . . . cellular telephone service. . .” 47 U.S.C. §

                                  21   227(b)(1)(A)(iii). It applies to text messages as well as telephone calls. Satterfield v. Simon &

                                  22   Schuster, Inc., 569 F.3d 946, 952 (9th Cir.2009). To prevail on a claim for violation of the TCPA,

                                  23   a plaintiff must show that (1) the defendant called (or sent a text message to) a telephone number;

                                  24   (2) using an ATDS; (3) without the recipient’s prior express consent. Meyer v. Portfolio Recovery

                                  25   Assoc., LLC, 707 F.3d 1036, 1043 (9th Cir.2012). Here, Concentra challenges the sufficiency of

                                  26   Plaintiff’s allegations only as to the second element, the use of an ATDS.

                                  27          An ATDS is “equipment which has the capacity – (A) to store or produce telephone

                                  28   numbers to be called, using a random or sequential number generator; and (B) to dial such
                                                                                          4
                                   1   numbers.” 47 U.S.C. § 227(a)(1). “To assess whether the use of an ATDS has been sufficiently

                                   2   pled, courts have found the following allegations to be instructive: the use of a machine with the

                                   3   capacity to store or produce random telephone numbers, the text message was sent en masse, the

                                   4   appearance of a form message, the message requests the recipient to send a ‘YES’ response, the

                                   5   message can be interpreted as generic or impersonal, and the message was sent from an SMS short

                                   6   code.” Harnish v. Frankly Co., No. 5:14-CV-02321-EJD, 2015 WL 1064442, at *3 (N.D. Cal.

                                   7   Mar. 11, 2015) (citing Meyer v. Bebe Stores, Inc., 2015 WL 431148, at *4 (N.D.Cal. Feb. 2, 2015)

                                   8   (Gonzalez Rogers, J.) (collecting cases); In re Jiffy Lube Int'l, Inc., Text Spam Litig., 847

                                   9   F.Supp.2d 1253, 1260 (S.D.Cal.2012)). “[C]ourts may rely on details about the call to infer the

                                  10   use of an ATDS” because they “recognize ‘the difficulty a plaintiff faces in knowing the type of

                                  11   calling system used without the benefit of discovery.’” Id. (quoting Knutson v. Reply!, Inc., 2011

                                  12   WL 1447756, at *1 (S.D. Cal. Apr. 13, 2011)). Here, the FAC includes the content of the text
Northern District of California
 United States District Court




                                  13   message Plaintiff received, which is generic and ends with the instruction to “text STOP to end.”

                                  14   These factual allegations are sufficient to raise a plausible inference that the text message

                                  15   allegedly sent to Plaintiff by Concentra was sent using an ATDS because they go beyond merely

                                  16   reciting the definition of an ATDS.

                                  17          Concentra’s assertion that “[n]early identical allegations have recently been rejected in the

                                  18   Northern District of California” is not supported by the cases it cites. In most of the cases

                                  19   Concentra cites, few or no specific facts were alleged to support the allegation that an ATDS was

                                  20   used; in some, facts were alleged that made use of an ATDS implausible. See Naiman v. Freedom

                                  21   Forever, LLC, No. 19-cv-00256-JSC, 2019 U.S. Dist. LEXIS 69728, *2 (N.D. Cal. Apr. 24,

                                  22   2019)(holding that use of ATDS was not sufficiently alleged where plaintiff alleged only that he

                                  23   had received multiple calls on his cell phone from defendants and that they used an ATDS, but

                                  24   including no factual allegations “giving rise to an inference that the calls were made using an

                                  25   ATDS (i.e., that the manner of the calls indicated that they were random or impersonal.”); Bodie v.

                                  26   Lyft, No. 16-cv-02558, 2019 U.S. Dist. LEXIS 9800, *5 (S.D. Cal. Jan. 16, 2019) (holding that use

                                  27   of ATDS was not sufficiently alleged where the plaintiff alleged that he received two text

                                  28   messages, one of which instructed him to download the Lyft app onto his cell phone and the other
                                                                                          5
                                   1   including a link to download the app, and where he further alleged that the Defendant used an

                                   2   ATDS, finding that there were no facts alleged that raised a plausible inference that an ATDS had

                                   3   been used); Ewing v. GoNow Travel Club, LLC, No. 19-cv-297, 2019 U.S. Dist. LEXIS 120969,

                                   4   *4 (S.D. Cal. July 19, 2019)(holding that use of ATDS was not sufficiently alleged as to one of

                                   5   two defendants because although the plaintiff had alleged facts raising a plausible inference that he

                                   6   had received “robocalls,” he had not alleged any facts linking that particular defendant with the

                                   7   robocalls); Freidman v. Massage Envy Franchising, LLC, No. 3:12-cv- 02962-L-RBB, 2013 U.S.

                                   8   Dist. LEXIS 84250, at *6 (S.D. Cal. June 13, 2013) (holding that use of ATDS was not

                                   9   sufficiently alleged where plaintiffs received impersonal text messages but court found that the

                                  10   messages “differ[ed] enough to make it appear as if an ATDS was not utilized”); Engman v.

                                  11   Nationstar Mortg. LLC, No. 15-CV-01142-AJB-JLB, 2015 U.S. Dist. LEXIS 182309, *4 (S.D.

                                  12   Cal. Dec. 4, 2015); (dismissing complaint because plaintiff failed to file an opposition to
Northern District of California
 United States District Court




                                  13   defendant’s motion to dismiss and also finding that use of ATDS was insufficiently alleged where

                                  14   plaintiff alleged only that defendant called his cell phone several times using an ATDS but

                                  15   “provide[d] no facts at all from which Defendant or the Court may discern how or whether an

                                  16   ATDS was actually used”); Ibey v. Taco Bell Corp., No. 12-CV-0583-H (WVG), 2012 U.S. Dist.

                                  17   LEXIS 91030, *9 (S.D. Cal. June 18, 2012) (holding that use of ATDS was not sufficiently

                                  18   alleged where there were no factual allegations regarding the technology used to send the single

                                  19   text message upon which the claim was based and the text message at issue “did

                                  20   not appear to be random but in direct response to Plaintiff’s message,” making it unlikely that an

                                  21   ATDS was used); Weisberg v. Stripe, Inc., No. 16-CV-00584-JST, 2016 U.S. Dist. LEXIS 96794,

                                  22   *5 (N.D. Cal. July 25, 2016) (holding that use of ATDS was not sufficiently alleged because the

                                  23   plaintiff’s own allegations “suggest[ed] direct targeting that is inconsistent with the sort of random

                                  24   or sequential number generation required for an ATDS”); Huricks v. Shopkick, Inc., No. C-14-

                                  25   2464 MMC, 2014 U.S. Dist.LEXIS 101521, *6 (N.D. Cal. July 24, 2014) (holding that use of

                                  26   ATDS was not sufficiently alleged where plaintiffs alleged they received text messages without

                                  27   their consent but only recited the definition of an ATDS and alleged no specific facts supporting a

                                  28   plausible inference that an ATDS was used).
                                                                                         6
                                   1          The Court finds that Plaintiff has sufficiently alleged use of an ATDS and therefore

                                   2   declines to dismiss Plaintiff’s TCPA claim on that basis.

                                   3          C.    Whether the Prayer for Attorneys’ Fees Should Be Stricken or Dismissed
                                   4          It is undisputed that attorneys’ fees are unavailable under the TCPA and Plaintiff has

                                   5   pointed to no source of authority that would allow him to recover attorneys’ fees in this action. It

                                   6   is improper to strike a claim for damages under Rule 12(f) on the basis that such damages are

                                   7   unavailable. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d at 974–75. Rather, the Court

                                   8   dismisses Plaintiff’s claim for attorneys’ fees under Rule 12(b)(6). See Opperwall v. State Farm

                                   9   Fire and Casualty Co., No. 17-cv-7983, 2018 WL 1243085, at *5 (N.D. Cal. Mar. 9, 2018)

                                  10   (dismissing prayer for punitive damages under Rule 12(b)(6) on the basis that they were

                                  11   unavailable on facts pled).

                                  12          D.    Whether the Class Allegations Should be Dismissed
Northern District of California
 United States District Court




                                  13          Defendant contends that to the extent Plaintiff’s claim survives, the class allegations

                                  14   should be dismissed to the extent he seeks to include in the class individuals who are not

                                  15   California residents. In particular, Defendant argues that the Court does not have personal

                                  16   jurisdiction over the claims of non-California residents, citing Bristol-Myers Squibb Co. v.

                                  17   Superior Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017). The Court disagrees.

                                  18          California’s long-arm statute permits the exercise of personal jurisdiction to the maximum

                                  19   extent permitted under the Due Process Clause of the Constitution. Cal. Civ. Proc. Code § 410.10.

                                  20   The Due Process Clause requires that the defendant have “minimum contacts with [the forum

                                  21   state] such that the maintenance of the suit does not offend traditional notions of fair play and

                                  22   substantial justice.” Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement,

                                  23   326 U.S. 310, 316 (1945) (internal quotation marks omitted). Those contacts may give rise to

                                  24   either general or specific jurisdiction. See Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223

                                  25   F.3d 1082, 1086 (9th Cir. 2000). The Supreme Court has explained that “[a] court may assert

                                  26   general jurisdiction over foreign (sister-state or foreign-country) corporations to hear any and all

                                  27   claims against them when their affiliations with the State are so ‘continuous and systematic’ as to

                                  28   render them essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A. v.
                                                                                         7
                                   1   Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe, 326 U.S. at 317). On the other hand,

                                   2   “[s]pecific jurisdiction . . . depends on an ‘affiliatio[n] between the forum and the underlying

                                   3   controversy,’ principally, activity or an occurrence that takes place in the forum State and is

                                   4   therefore subject to the State’s regulation.” Id. (alteration in original; citation omitted). Thus,

                                   5   “[i]n contrast to general, all-purpose jurisdiction, specific jurisdiction is confined to adjudication

                                   6   of issues deriving from, or connected with, the very controversy that establishes jurisdiction.” Id.

                                   7   (citation and internal quotation marks omitted).

                                   8          In Bristol-Myers, the Supreme Court concluded that a California state court lacked

                                   9   personal jurisdiction over the defendant corporation with respect to claims asserted against it by

                                  10   nonresidents in a mass action tort suit, reversing the holding of the California Supreme Court that

                                  11   there was specific jurisdiction over the claims of the nonresident plaintiffs. 137 S.Ct. at 1781–82.

                                  12   There, more than 600 plaintiffs, the majority of whom were not California residents, filed claims
Northern District of California
 United States District Court




                                  13   in California state court based on injuries allegedly caused by the prescription drug Plavix, sold by

                                  14   Bristol–Myers Squibb Company (“BMS”). Id. at 1777–78. The California court did not have

                                  15   general jurisdiction over BMS because it was incorporated in Delaware and had its principal place

                                  16   of business in New York. See id. at 1777–78. The question was whether it could exercise specific

                                  17   jurisdiction over the claims of the nonresident plaintiffs. The Supreme Court found that it could

                                  18   not. Id. at 1782. The Court’s holding was based on the Fourteenth Amendment Due Process

                                  19   Clause and the limits it places on the coercive power of the State. Id. at 1779 (citing Goodyear

                                  20   Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 918, 131 S.Ct. 2846, 180 L.Ed.2d 796

                                  21   (2011)). The Court left “open the question whether the Fifth Amendment imposes the same

                                  22   restrictions on the exercise of personal jurisdiction by a federal court.” Id. at 1783-1784.

                                  23          In Sloan v. Gen. Motors LLC, the court found that “the due process analysis encompasses

                                  24   the question of state sovereignty, but . . . [it] differs fundamentally when a case is pending in

                                  25   federal court and no such concerns are raised.” 287 F. Supp. 3d 840, 858 (N.D. Cal. 2018), order

                                  26   clarified, No. 16-CV-07244-EMC, 2018 WL 1156607 (N.D. Cal. Mar. 5, 2018) (citing Ins. Corp.

                                  27   of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, n. 10, 102 S.Ct. 2099,

                                  28   72 L.Ed.2d 492 (1982) (citations omitted)). In reaching this conclusion, the court relied on the
                                                                                          8
                                   1   following passage from the Supreme Court’s decision in Insurance Corp. of Ireland:

                                   2                  [i]t is true that we have stated that the requirement of personal
                                                      jurisdiction, as applied to state courts, reflects an element of
                                   3                  federalism and the character of state sovereignty vis-à-vis other
                                                      States. [...] The restriction on state sovereignty power ... however,
                                   4                  must be seen as ultimately a function of the individual liberty interest
                                                      preserved by the Due Process Clause. That Clause is the only source
                                   5                  of the personal jurisdiction requirement and the Clause itself makes
                                                      no mention of federalism concerns.
                                   6

                                   7   Id. (quoting 456 U.S. at 702 n. 10). Based on that reasoning, the court in Sloan concluded that the

                                   8   holding in Bristol-Myers does not apply to cases pending in federal court where the plaintiff’s

                                   9   claims are based on a federal statute. Id. at 859. The court explained:

                                  10                  In contrast to Bristol–Myers, the due process right does not obtain
                                                      here in the same manner because all federal courts, regardless of
                                  11                  where they sit, represent the same federal sovereign, not the
                                                      sovereignty of a foreign state government. There is no risk of a state
                                  12                  court exceeding the bounds of its state’s sovereignty and subjecting
Northern District of California




                                                      residents of another state to the coercing power of its courts.
 United States District Court




                                  13                  Therefore, where a federal court presides over litigation involving a
                                                      federal question, the due process analysis does not incorporate the
                                  14                  interstate sovereignty concerns that animated Bristol–Myers and
                                                      which may be “decisive” in a state court's analysis. Id. Without those
                                  15                  interstate federalism concerns, the due process analysis falls back on
                                                      whether “the maintenance of the suit . . . offend[s] ‘traditional notions
                                  16                  of fair play and substantial justice,’” Int’l Shoe Co. v. Washington,
                                                      326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945) (citation
                                  17                  omitted), which itself focuses on the burden on the defendant (other
                                                      than a concern about subjecting it to the power of a foreign
                                  18                  sovereign).

                                  19   Id. The undersigned finds the reasoning in Sloan to be persuasive and therefore concludes that

                                  20   Bristol-Myers does not apply in this case because Plaintiff asserts his claim in a federal court and

                                  21   under federal law.

                                  22          The Court further concludes that Bristol-Myers does not apply to class actions under Rule

                                  23   23 for the reasons set forth in Allen v. ConAgra Foods, Inc., No. 3:13-CV-01279-WHO, 2018 WL

                                  24   6460451 (N.D. Cal. Dec. 10, 2018). In that case, the court acknowledged that there is a split of

                                  25   authority as to whether Bristol-Myers applies to class actions, but found more persuasive the

                                  26   decisions of courts that have found that Bristol-Myers does not apply to class actions. Id. at *7.

                                  27   The court reasoned as follows:
                                                      I . . . conclude that Bristol–Myers does not require a personal
                                  28                  jurisdiction inquiry for absent class members. Most importantly, the
                                                                                         9
                                                      Supreme Court noted in its decision that “settled principles regarding
                                   1                  specific jurisdiction control[led].” Bristol–Myers, 137 S.Ct. at 1781.
                                                      The decision overturned no Ninth Circuit law. See Sloan, 287
                                   2                  F.Supp.3d at 854 (“Defendant has not identified a single Ninth Circuit
                                                      case overturned by Bristol–Myers.”). Prior to Bristol–Myers, there
                                   3                  would have been no basis for ConAgra to mount a due process
                                                      challenge against the nonresident absent class members as it does
                                   4                  here. See Al Haj, 2018 WL 3707561 at *1, 338 F.Supp.3d 815. I agree
                                                      with the court in Al Haj that the Court could not have intended, in a
                                   5                  sideways manner, to so drastically alter class action plaintiffs’ ability
                                                      to choose their forum. See id. at *2. In addition, functional differences
                                   6                  set class actions apart; the plaintiffs here must meet the Rule 23
                                                      requirements of numerosity, commonality of law or fact, typicality of
                                   7                  claims or defenses, and adequacy of representation in order to achieve
                                                      certification. See Fed. R. Civ. P. 23; In re Chinese-Manufactured
                                   8                  Drywall, 2017 WL 5971622, at *14 (noting that “a class action has
                                                      different due process safeguards” than a mass action). Personal
                                   9                  jurisdiction is rooted in fairness to the defendant, and Rule 23
                                                      provides significant safeguards to that end.
                                  10

                                  11   Id. at *7. The undersigned finds the reasoning of Allen v. ConAgra Foods, Inc. to be persuasive.

                                  12   Therefore, because Plaintiff seeks to assert his claim on behalf of a Rule 23 class, Bristol-Myers
Northern District of California
 United States District Court




                                  13   does not apply in this case for this reason as well.

                                  14          Accordingly, the Court declines to dismiss the class allegations to the extent the class

                                  15   definition includes non-California members.

                                  16   IV.    CONCLUSION
                                  17          For the reasons set forth above, the Motion is GRANTED as to Plaintiff’s prayer for

                                  18   attorneys’ fees, which is dismissed under Rule 12(b)(6). The Motion is DENIED in all other

                                  19   respects.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 20, 2019

                                  23                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  24                                                     Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         10
